Case 1:13-cr-00350-LMB Document 1252 Filed 07/01/20 Page 1 of 12 PageID# 9891



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


  DEVONTE JORDAN,'

                 Movant,

          V.                                                   No. l:16-cv-607(LMB)
                                                               Crim. No. l:13-cr-350-17(LMB)
  UNITED STATES OF AMERICA,

                 Respondent.

                                   MEMORANDUM OPINION


        Before the Court is Devonte Jordan's("Jordan" or "movant") Motion to Vacate

 Conviction under 28 U.S.C. § 2255("Motion to Vacate"), in which he argues that his conviction

 for violating 18 U.S.C. § 924(c) must be vacated in light ofrecent Supreme Court precedent. For

 the reasons stated below, Jordan's Motion to Vacate will be dismissed.

                                                 I.


        On August 29,2013, a federal grand jury in the Eastern District of Virginia returned an

 indictment charging Jordan and 23 co-defendants with being members ofa gang called the Nine

 Trey Gangster Bloods, which engaged in multiple criminal acts.[Dkt. No. 1]. On September 26,

 2013,the grand jury handed down a Superseding Indictment[Dkt. No. 112], which charged

 Jordan with conspiracy to commit robbery in violation of 18 U.S.C.§ 1951 (Count 10); using,

 carrying, and brandishing a firearm during and in relation to a crime of violence in violation of

 18 U.S.C. § 924(c)(1)(A)(Count 11); assault with a dangerous weapon in aid ofracketeering in




'During his criminal proceeding, Jordan's first name has alternately been spelled "Devante" and
"Devonte." The most recent filing from Jordan suggests that the correct spelling is "Devonte."
[Dkt. No. 1238-1].
Case 1:13-cr-00350-LMB Document 1252 Filed 07/01/20 Page 2 of 12 PageID# 9892
Case 1:13-cr-00350-LMB Document 1252 Filed 07/01/20 Page 3 of 12 PageID# 9893
Case 1:13-cr-00350-LMB Document 1252 Filed 07/01/20 Page 4 of 12 PageID# 9894
Case 1:13-cr-00350-LMB Document 1252 Filed 07/01/20 Page 5 of 12 PageID# 9895
Case 1:13-cr-00350-LMB Document 1252 Filed 07/01/20 Page 6 of 12 PageID# 9896
Case 1:13-cr-00350-LMB Document 1252 Filed 07/01/20 Page 7 of 12 PageID# 9897
Case 1:13-cr-00350-LMB Document 1252 Filed 07/01/20 Page 8 of 12 PageID# 9898
Case 1:13-cr-00350-LMB Document 1252 Filed 07/01/20 Page 9 of 12 PageID# 9899
Case 1:13-cr-00350-LMB Document 1252 Filed 07/01/20 Page 10 of 12 PageID# 9900
Case 1:13-cr-00350-LMB Document 1252 Filed 07/01/20 Page 11 of 12 PageID# 9901
Case 1:13-cr-00350-LMB Document 1252 Filed 07/01/20 Page 12 of 12 PageID# 9902
